Citation Nr: 0829267	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  04-27 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for scarring at the left temple.

2.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1975 to June 
1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The issue of entitlement to service connection for low back 
disability is addressed in the REMAND that follows the order 
section of this decision.


FINDING OF FACT

The scarring at the veteran's left temple has one 
characteristic of disfigurement; it is not painful, unstable 
or productive of functional impairment.  


CONCLUSION OF LAW

The criteria for a 10 percent disability rating, but not 
higher, for scarring at the left temple have not been met 
throughout the initial rating period.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.118, Diagnostic 
Codes 7800, 7803-7805 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran was provided with the 
notice required under the VCAA, to include notice with 
respect to the effective-date element of the claim, by letter 
mailed in March 2006.  Although this letter was not sent 
prior to the initial adjudication of the claim, the Board has 
determined that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of all 
required notice, the claim was readjudicated.  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had VCAA notice been provided at an earlier 
time.  

The record reflects that service treatment records, Social 
Security Administration (SSA) records, VA treatment records, 
and other pertinent medical records have been obtained.  The 
veteran also has been afforded an appropriate VA examination.  
In the June 2008 informal hearing presentation, the veteran's 
representative requested that the veteran be afforded a new 
VA examination because the symptoms of his service-connected 
disability had increased in severity since his last VA 
examination in April 2005.  Although VA's duty to assist the 
veteran includes obtaining a thorough and contemporaneous 
examination where necessary to reach a decision on the claim, 
the Board has concluded that the report of the April 2005 VA 
examination and the other medical evidence currently of 
record are sufficient to decide the claim and that there is 
no reasonable possibility that another VA examination would 
result in evidence to substantiate the claim.  In this 
regard, the Board notes that the record contains numerous VA 
outpatient treatment records dated from 2005 to 2008, and 
none of these records reflects any increase or change in the 
symptomatology associated with the veteran's scarring.  In 
addition, the representative has not specified how the scar 
has increased in severity.  

Neither the veteran nor his representative has identified any 
other outstanding evidence that could be obtained to 
substantiate the claim, and the Board is unaware of any such 
outstanding evidence.  Therefore, the Board is satisfied that 
the originating agency has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Disfigurement of the head, face, or neck is assigned a 10 
percent evaluation if there is one characteristic of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  The 
eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are:  (1) A scar five or 
more inches [13 or more centimeters (cm.)] in length; (2) A 
scar at least one-quarter inch (0.6 cm.) wide at widest part; 
(3) The surface contour of the scar is elevated or depressed 
on palpation; (4) The scar is adherent to underlying tissue; 
(5) The skin is hypo- or hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.); (6) The skin texture is 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) There is 
underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); (8) The skin is indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  Id.

A 10 percent evaluation is authorized for superficial, 
unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 
note following Diagnostic Code 7803 provides that a 
"superficial" scar is one not associated with underlying 
soft tissue damage, whereas an "unstable" scar is one 
where, for any reason, there is frequent loss of covering of 
the skin over the scar.  

Under Diagnostic Code 7804, a 10 percent is warranted for 
superficial scars that are painful on examination.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.

Also, under Diagnostic Code 7805, other scars may be limited 
on the basis of limitation of function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2007).

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2007).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected disability.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.

The veteran contends that an initial compensable disability 
rating is warranted for the scarring at his left temple.  In 
his July 2007 substantive appeal, he stated that the scarring 
is visible and unsightly.

The veteran was afforded a VA scars examination in April 
2005.  The examiner noted that the longest area of scarring 
was approximately two centimeters long and that the widest 
area was one-quarter of a centimeter wide.  There was no 
limitation of motion of the muscles below the scarring, and 
there was no hypo- or hyper-pigmentation.  The scarring was 
mildly depressed but superficial, and it was described as 
"almost unnoticeable" by the examiner.  The examiner also 
indicated that the scarring was moveable, superficial, and 
non-tender.  

The Board finds that the scarring at the veteran's left 
temple warrants a 10 percent rating because one of the scars 
was noted to be mildly depressed on the VA examination.  The 
examination did not disclose any other characteristic of 
disfigurement, nor is there any other evidence showing that 
the scarring has more than one characteristic of 
disfigurement.  In addition, the medical evidence clearly 
shows that the scarring is not painful or unstable and that 
it does not result in any functional impairment.  Moreover, 
although the examiner indicated that an area of bony 
abnormality before the scarring area was mildly tender to 
palpation, service connection is not in effect for this bony 
abnormality and the scarring itself is non-tender.

Accordingly, the Board concludes that a 10 percent rating, 
but not higher, is warranted throughout the initial rating 
period.  Consideration has been given to assigning a staged 
rating; however, at no time during the period in question has 
the scarring at the veteran's left temple warranted more than 
a 10 percent rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Extra-schedular Consideration

Finally, the Board has considered whether the veteran's claim 
should be referred for to the Director of the VA Compensation 
and Pension Service for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (2007).  The record reflects that the 
veteran has not required frequent hospitalization for the 
scarring at his left temple, and the evidence shows that the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability at issue would be in excess of 
that contemplated by a 10 percent evaluation.  Therefore, the 
Board has determined that referral of the claim for extra-
schedular consideration is not warranted.



ORDER

Entitlement to a 10 percent disability rating for scarring at 
the left temple throughout the initial rating period is 
granted, subject to the criteria applicable to the payment of 
monetary benefits..


REMAND

The veteran contends that service connection is warranted for 
lumbar spine disability because it is related to service.  
Specifically, he maintains that he has experienced pain in 
his back since he was injured in an automobile accident in 
September 1982.

Service treatment records indicate that the veteran was 
treated for complaints of back pain during service, both 
before and after his involvement in an automobile accident in 
September 1982.  However, his spine was clinically evaluated 
as normal in a March 1987 report of medical examination, and 
he denied a history of recurrent back pain in an accompanying 
report of medical history.

The post-service medical evidence of record reveals that the 
veteran injured his back in October 1998 and that he 
currently has a back disability.  An April 2005 VA examiner 
diagnosed moderate disc bulge at L4-5 and possible lumbar 
radiculopathy, but he did not provide an opinion regarding 
the etiology of this disability.  In a July 2005 letter, the 
veteran's former VA physician stated that his back condition 
was consistent with mechanical low back pain after trauma 
without neurological complication and that this condition, 
"could have happened during his active military duty."  
However, he did not review the veteran's claims files and 
appears to have based his opinion on the veteran's self-
reported history, rather than the available medical evidence.

The Board has determined that the July 2005 medical opinion 
is insufficient to establish a nexus between the veteran's 
current back disability and his military service.  However, 
in light of evidence discussed above, the Board finds that 
the veteran should be afforded a VA examination to determine 
the etiology of his current back disability.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present low back disorder.  The claims 
folders must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.  

Based upon the claims folder review and 
the examination results, the examiner 
should provide an opinion with respect to 
any currently present low back disorder 
as to whether there is a 50 percent or 
better probability that the disorder 
originated during active duty or is 
otherwise etiologically related to active 
duty.  The rationale for all opinions 
expressed must also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the veteran's claim based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued, and the veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


